 INYO LUMBER COMPANY OF CALIFORNIA79therein, and shift employees from one job to another for the purposeof speeding up the work or allocating work priorities.They spotcheck the work of employees in their divisions for accuracy, answertheir questions, and instruct them in their duties.A minor portion ofthe division heads' time is spent in personally handling unusual cases.They are responsible for the maintenance of discipline in their divi-sions, and administer verbal reprimands for improper conduct. Inaddition, they make effective recommendations to their departmenthead as to whether probationary employees are to be retained on apermanent basis, and are paid substantially more than any of theemployees in their divisions.In view of the fact that the authority exercised by the above-nameddivision heads in directing the work of their divisions is not of merelyroutine or clerical nature but requires the use of independent judg-ment,' as they have the authority to make effective recommendations,and on the record as a whole, we find that they are supervisors withinthe meaning of Section 2(11) of the Act.We shall, therefore, ex-clude them from the certified unit.[The Board clarified the certification by specifically excluding, inthe description of the appropriate unit, the following classifications :In the insurance membership department-supervisor, insurance re-ceiving division; chief, insurance adjustment division; supervisor,new insurance applications processing division; supervisor, filing di-vision; and supervisor, benefit certificate issuing division; in thetabulating department-head, keypunch division.]G Sears,Roebuckand Company,127 NLRB 582;Mt. ClementsMetal ProductsCompany,126 NLRB 1297, footnote 4.Inyo Lumber Company of California1andGeneral Teamsters,Chauffeurs,Warehousemen & Helpers Union,Local 982,PetitionerInyo Lumber Company of CaliforniaandEastern Sierra TimberWorkers Association,PetitionerandLumber and Saw MillWorkers Union, United Brotherhood of Carpenters and Joinersof America?Cases Nos. 20-RC-4204 and 920-RC-4234. Septem-ber 20, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONUponseparate petitionsdulyfiled under Section 9(c) of the Na-tional LaborRelationsAct, aconsolidated hearing was held before1The Employer's name appears as amended at the hearing.9 Lumber andSaw Mill WorkersUnion, United Brotherhoodof Carpenters and JoinersofAmerica,herein calledCarpenters,was permitted to Intervene at the hearing on thebasis of aseparateshowing of interest.129 NLRB No. 13. :80DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarry C. Kessel, hearing officer.The hearing officer's rulings made.at the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and Members.Jenkins and Fanning].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.At the hearing the Petitioner in Case No. 20-RC-4204, GeneralTeamsters, Chauffeurs,Warehousemen & Helpers Union, Local 982,herein called Teamsters, and the Carpenters, Intervenor in Case No.20-RC-4234, asserted that Eastern Sierra Timber Workers Associa-tion, herein called the Association, the Petitioner in Case No. 20-RC-4234, is not a labor organization because it elected its officers in amanner contrary to Title IV of the Labor-Management Reporting andDisclosure Act of 1959 and has failed to file any of the reports requiredof labor organizations under Title II of said Act.We find no meritin this contention.The Association, an organization not affiliatedwith any labor organization, with 73 members among the Employer'semployees, was formed to obtain better working conditions for em-ployees.By letter dated April 1, 1960, the Association notified theEmployer that it desired to be recognized as an organization of em-ployees, but no meetings have as yet been held with the Employer,nor are any scheduled. In this connection, the Board is concerned onlywith whether an organization falls within the definition of a labororganization in Section 2(5) of the Act.'Any question as to thealleged illegality of the establishment of a labor organization is aninternal union matter and does not necessarily affect the capacity ofthe organization to act as a bargaining representative.'Neither theLabor-Management Reporting and Disclosure Act of 1959 nor theLabor Management Relations Act, as amended at the same time, re-quires compliance with any of the requirements of the former Act asa condition precedent to the filing of a petition 5And, recently, weheld that the Board is not the proper forum in which parties maylitigate issues arising under Section 304(e) of Title III of the Labor-Management Reporting and Disclosure Act of 1959.6 As the Associa-tion is an organization admitting employees to membership andexisting for the purposes of dealing with the Employer on mattersrelating to working conditions, we find that the Association is a labororganization within the meaning of Section 2(5) of the Act.WeTerminal System, Inc.,at at.,127NLRB 979SilvinoGianna8ca, d/b/a Imperial Reed & Rattan Furniture Co.,117 NLRB 495.e The WrightLine, Inc,127 NLRB 849.e Terminal System,Inc., et at., supra,footnote 3 INYO LUMBERCOMPANY OF CALIFORNIA81further find that the labor organizations involved claim to representcertain employees of the Employer.3.For the reasons indicated below, a question affecting commerceexists concerning the representation of employees of the Employerwithin the meaning of Section 9(c) (1) and Section 2(6) and (7) ofthe Act in Case No. 20-RC-4234; and no such question exists in CaseNo. 20-RC-4204.4. In Case No. 20-RC--4204, the Teamsters seeks a unit confinedto truckdrivers, including so-called logging truckdrivers and line-haul truckdrivers.In Case No. 20-RC-4234, the Association seeksa unit consisting of all production and maintenance employees, in-cluding therein all truckdrivers.As to the unit question, the Em-ployer agrees with the Association while the Carpenters agrees withthe Teamsters.The Employer is engaged in cutting timber in a radius of 75 milesfrom its sawmill near Bishop, California, and in processing logs intomerchantable lumber, of which a portion is used in its own box factoryfor the manufacture of box shook. It utilizes its own employees andcompany-owned equipment to ship its products to points in Californiaand Nevada. It has approximately 115 employees, including 12 super-visors,who work in the logging operation, sawmill, box factory,maintenance shop, and yard, and as drivers of logging and line-haultrucks.There are nine drivers, of whom five work in the woodsdepartment driving logging trucks on the Employer's premises andfour are line-haul drivers who transport the finished products fromthe Employer's mill to points designated by customers.The loggingoperations are normally shut down from 3 to 5 months each winter.During this period, the logging personnel, including the loggingdrivers, perform maintenance and repair work.None of the regularproduction and maintenance employees do any truckdriving.Thetruckdrivers and the production and maintenance employees arepaid on an hourly basis. The Employer maintains uniform employ-ment conditions for all employees regardless of department or workclassification.The record shows no collective-bargaining history.It is apparent from the above facts, and we find, that the Employeris engaged in a primary lumber manufacturing operation. In suchcases, the Board has held that the only appropriate unit for this typeof operation is a production and maintenance unit,7 and has deniedseparate units of drivers in the lumber industry,8 even where, as here,there has been no history of collective bargaining on a broader basis.'7 See, for example,Seattle Cedar Lumber Manufacturing Company,112 NLRB 54, 55,and cases cited therein.8 See, for example,Magnolia Lumber Corporation,88 NLRB 161 ;White River LumberCompany,88 NLRB 158.BMagnolia Lumber, supra,footnote 8.586439-61-vol. 129-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, as the unit requested by the Teamsters is inappropriate,we shall dismiss the petition filed by the Teamsters in Case No.20-RC-4204. In Case No. 20-RC-4234, we find the following unit isappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees of the Employer, in-cluding all truckdrivers, but excluding all office clerical employees,,professional employees, guards, and supervisors as defined in the Act.[The Board dismissed the petition filed in Case No. 20-RC-1204J-[Text of Direction of Election omitted from publication.]University Overland Express,Inc.andRobert H. Connor.CaseNo. 02-CA-438.September 21, 1960DECISION AND ORDEROn May 18, 1960, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in any of theunfair labor practices alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theGeneral Counsel and Respondent filed exceptions and supportingbriefs to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations, except as noted below.'[The Board dismissed the complaint.]'We agree with the Trial Examiner that Robert H. Connor was discharged for causeand not for protected union activityTherefore,it is unnecessary for us to pass on theTrial Examiner'sfindings regarding whether the Joint Committee panel constituted an"arbitration panel"asthat term has been used by the Board and whether the award ofthe panel would Le acceptable to the Board as an "arbitration award "INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136) was heard at Paramus, New Jersey, on January 6,129 NLRB No 14.